Citation Nr: 1230737	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability. 

2.  Entitlement to an initial compensable rating for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from June 1996 to August 1996 and from November 2004 to January 2006.  His decorations include the Combat Action Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In November 2009, the Veteran was scheduled for a Board hearing at the RO.  However, he failed to appear, so the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011).

In an October 2010 decision, the Board reopened the previously denied claim for service connection for sleep disturbances and remanded the claim for service connection for sleep apnea, on the merits, as well as for right inguinal hernia and the claim for an initial compensable rating for hypertension.  As the appeal involved a request for a higher initial rating following the grant of service connection, the Board had characterized the hypertension issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a March 2012 rating decision, the RO granted service connection for right inguinal hernia, so that issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during active service.

2.  Since the January 28, 2006, date of service connection, although the Veteran's hypertension has required continuous medication for control, it has not been manifested by a history of diastolic pressure predominantly 100 or more, or diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.31, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In light of the Board's favorable determination with respect to the claim for service connection for sleep apnea, no further discussion of VCAA compliance is needed at this time.  

With respect to the hypertension claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2006.  Nothing more was required.  It follows that the August 2006 letter readdressing all notice elements went above and beyond what was necessary.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After a careful review of the record, the Board finds that service connection for sleep apnea is warranted.

The Veteran's DD Form 214 reflects service in Iraq from January 2005 to December 2005.

The Veteran's service treatment records contain a December 2005 post-deployment health assessment on which he indicated that during his deployment, but not now, he had the symptom of still feeling tired after sleeping.

In April 2006, within three months of separation from service, the Veteran filed a claim for service connection for sleep disturbance.

During a July 2006 VA examination, the Veteran complained of trouble sleeping and waking up feeling tired.

During an August 2008 VA Gulf War Guidelines examination, the Veteran reported constant fatigue and indicated that he does not feel well rested in the morning.  He also stated that his wife has not noted any snoring or apneic spells.

During an August 2008 VA Chronic Fatigue Syndrome examination, the Veteran complained of constant fatigue and indicated that he noticed it in December 2005 after returning from the Gulf.

The Veteran was diagnosed with mild obstructive sleep apnea in November 2008 after undergoing a sleep study.  An addendum reflects that his sleep apnea was not obstructive vis-à-vis nasal or pharyngeal.

On his November 2008 claim for service connection for sleep apnea, the Veteran indicated that the disorder began in December 2005 during active service, beginning either during or after his tour in Iraq.  On his March 2009 notice of disagreement (NOD), he indicated that he did not have sleep apnea prior to his deployment to Iraq and that he has had sleep problems ever since.  


The Veteran underwent a VA examination in September 2011.  The examiner opined that the Veteran's sleep apnea is not related to petroleum fume or other chemical exposure during service in Iraq or the service-connected allergic rhinitis, explaining that sleep apnea is due to a physiological condition that occurs from blockage of the oropharyngeal airway due to mechanical occlusion of the airway.  The examiner also opined that the sleep apnea was not aggravated by the service-connected allergic rhinitis, explaining that the latter affects the nasal airway.

Given the evidence above, the Board finds that the Veteran has complained of sleep problems since active service in Iraq and was eventually diagnosed with sleep apnea in November 2008.  Although a VA examiner has opined that the sleep apnea is not related to exposure to chemicals or fumes during service in Iraq and unrelated to the service-connected allergic rhinitis, the VA examiner did not address whether the disorder had its onset during service.  In this regard, there is no medical opinion on the date of onset of the Veteran's sleep apnea, and the Board also observes that disorders such as sleep apnea may go undiagnosed for many years.  However, the Board finds that his in-service report of feeling tired after sleeping, a symptom of sleep apnea, his filing a claim for service connection for sleep disturbance three months after discharge, and his continued reports of feeling tired after sleeping during post-service VA examinations, the first one just six months after discharge, tend to establish a continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b).  The Board notes that the August 2008 VA examination report reflects that his wife had not noted snoring or apneic spells.  However, he was diagnosed with sleep apnea just three months later, so her observations have reduced probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his sleep apnea diagnosed after service had its onset during active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for sleep apnea is warranted.



Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

Since the January 28, 2006, date of service connection, the Veteran's hypertension has been rated as 0 percent under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2011).  

Under Diagnostic Code 7101, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Diastolic pressure predominantly 120 or more is rated at 40 percent, and a maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's hypertension.  

The Veteran's service treatment records for the majority of his service do not show elevated blood pressure readings.  In December 2005, the blood pressure reading was 141/89.  In January 2006, the blood pressure reading was 136/91 and he was diagnosed with hypertension and placed on medication.  

Post-service private medical records continue to show treatment for hypertension.  A March 2006 note reflects a blood pressure reading of 130/80.  An emergency room note dated five days later reflects complaints of palpitations and increased blood pressure.  The Veteran reported that he was trying to switch the timing of his hypertension medication and that he had also been under stress.  The blood pressure reading was 164/102.  Readings for the next hour were 188/111, 174/96, 169/89, 165/98, and 155/94.  A final March 2006 note reflects a blood pressure reading of 160/90.  Notes from April 2006, May 2006, July 2007, and August 2007 all reflect readings with systolic blood pressures below 140 and diastolic pressures below 90.

VA medical records also show treatment for hypertension.  Other than two readings of 175/82 and 172/82 in February 2007, the numerous readings of record all show systolic blood pressures below 160 and diastolic blood pressures below 100.

A July 2006 VA examination report reflects a history of hypertension since returning from Iraq with a trip to the emergency room in March 2006, at which time the Veteran's blood pressure reading was 180/100 and his medication was adjusted.  Examination revealed blood pressure readings of 110/80, 112/80, and 110/70.  The examiner noted that the Veteran's hypertension was under very good control.

An August 2008 VA examination report reflects blood pressure readings of 114/84, 110/82, and 110/82.  The examiner noted that the Veteran's hypertension was controlled on medications.

A September 2011 VA examination report reflects a history of hypertension since service with continued use of medication.  The examiner indicated that the Veteran has a history of diastolic blood pressure elevation to predominantly 100 or more, noting that the Veteran has had several hospitalizations for uncontrolled diastolic hypertension.  Examination revealed a blood pressure reading of 130/78.

Given the above, the Board finds that, since the January 28, 2006, date of service connection, although the Veteran's hypertension has required continuous medication for control, it has not been manifested by a history of diastolic pressure predominantly 100 or more, or diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Thus, a compensable rating is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.31.

The Board notes that the September 2011 VA examiner indicated that the Veteran has a history of diastolic blood pressure elevation to predominantly 100 or more, with several hospitalizations for uncontrolled diastolic hypertension.  However, as indicated above, the service treatment records do not support such history and the record only reflects one emergency room visit in March 2006, at which time only two of six readings showed a diastolic blood pressure of 100 or more.  Thus, the Board finds that the examiner's statement is not supported by the record.

In conclusion, an initial compensable rating for hypertension is not warranted at any time during the rating period.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for sleep apnea is granted.

An initial compensable rating for hypertension is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


